Citation Nr: 0933644	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  05-36 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial compensable rating prior to 
November 20, 2006 for arthritis of the left lower extremity.

2.  Entitlement to a rating in excess of 10 percent from 
November 20, 2006 for arthritis of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1975 to 
February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The Board remanded this case in June 2008 for additional 
development.  The appeal has been returned to the Board for 
further appellate action.  


FINDINGS OF FACT

1.  Prior to November 20, 2006, the evidence shows that the 
Veteran's arthritis of the left lower extremity was not 
manifested by painful motion, limitation of motion of 45 
degrees of flexion or 10 degrees of extension, objective 
instability, subluxation or incoordination.

2.  Since November 20, 2006 the Veteran's arthritis of the 
left lower extremity is manifested by painful motion, but 
does not display limitation of motion of 30 degrees of 
flexion or 15 degrees of extension, objective instability, 
subluxation or incoordination.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for the 
service-connected arthritis of the left lower extremity 
disability prior to November 20, 2006 have not been met. 38 
U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256, 5257 and 
5259, 5260, 5261 (2008).

2.  The criteria for rating in excess of 10 percent for the 
service-connected arthritis of the left lower extremity 
disability from November 20, 2006 have not been met.  
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5256, 5257 and 5259, 5260, 
5261. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2008).

Each disability must be considered from the point of view of 
the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to service-connection has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  In the present 
matter a staged rating is necessary.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating based on 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
during flare-ups and with repeated use, when those factors 
are not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).

The Veteran's left lower extremity disability is currently 
evaluated as 10 percent disabling under Diagnostic Code 5010, 
arthritis, due to trauma, which is to be rated as 
degenerative arthritis.  Diagnostic Code 5003 provides that 
degenerative arthritis that is established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When there is some limitation of motion of the 
specific joint or joints involved that is noncompensable (0 
percent) under the appropriate diagnostic codes, Diagnostic 
Code 5003 provides a rating of 10 percent for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When there is limitation of 
motion of the specific joint or joints that is compensable 
(10 percent or higher) under the appropriate diagnostic 
codes, the compensable limitation of motion should be rated 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a.

Diagnostic Codes 5260 and 5261 relate to limitation of motion 
of the leg.  Under these codes, the disability can be rated 
anywhere from noncompensable to 50 percent disabling, 
depending on the degree of limitation of flexion or 
extension.  Under Diagnostic Code 5260, flexion of the leg is 
rated as noncompensable when limited to 60 degrees; as 10 
percent when limited to 45 degrees; as 20 percent when 
limited to 30 degrees; and a maximum of 30 percent when 
limited to 15 degrees. Under Diagnostic Code 5261, extension 
of the leg is evaluated as noncompensable when limited to 5 
degrees; as 10 percent when limited to 10 degrees; as 20 
percent when limited to 15 degrees; as 30 percent when 
limited to 20 degrees; as 40 percent when limited to 30 
degrees; and a maximum 50 percent when limited to 45 degrees.

The Veteran's condition could also be evaluated under 
Diagnostic Code 5257.  Under this code, impairment of the 
knee, to include recurrent subluxation or lateral instability 
will be evaluated as 10 percent disabling when slight, 20 
percent when moderate, and a maximum 30 percent when severe.


Recitation of Evidence

An October 2004 rating decision granted the Veteran service 
connection for "left leg condition non-specific, secondary 
to residuals right thigh contusion" and assigned an initial 
noncompensable rating, effective from January 20, 2004, using 
Diagnostic Code 5003-5318.  An August 2005 rating decision 
changed this disability to "arthritis of left lower 
extremity" and the noncompensable rating using Diagnostic 
Codes 5003-5262.  An October 2008 rating decision assigned an 
increased rating of 10 percent from November 20, 2006 for 
arthritis of the left lower extremity, using Diagnostic Code 
5010.

An April 2004 VA examiner noted that the Veteran described 
aching and stiffness of the lower left leg.  Physical 
examination revealed that the Veteran could flex his left 
knee to 140 degrees.  Extension was to 0 degrees.  No changes 
were noted upon repetitive motion.  No ankylosis was noted.  
No instability was found.  No painful motion was noted.

A July 2005 VA examiner noted that the Veteran described 
weakness, soreness and loss of strength in his left knee.  
There was no outwardly visible abnormality at the knee.  
Physical examination revealed that the Veteran could flex his 
left knee to 140 degrees.  Extension was to 0 degrees.  No 
changes were noted upon repetitive motion.  No ankylosis was 
noted.  No instability was found.  No painful motion was 
noted.

Sick reports from the City of Brockton Fire Department from 
September 1999 to October 2005 show the Veteran lost time 
from work repeatedly for his right leg disability.  There are 
also some references to a sore or injured leg, or leg pain, 
without a specific reference to whether the right or left leg 
was involved.  The Board notes that these reports show two 
instances - one in May 2005 and one in September 2005 - in 
which both legs were listed as the reason he was out sick.  

VA treatment records from November 20, 2006 show the Veteran 
reported left knee pain.  The Veteran was noted to have pain 
and decreased range of motion, but no effusion or erythema.   


A September 2008 VA examiner noted that the Veteran continued 
to describe pain and weakness in the left knee.  Physical 
examination revealed that the Veteran could flex his left 
knee to 110 degrees, extension was 0 degrees.  No changes 
were noted upon repetitive motion.  No ankylosis was noted.  
The examiner indicated there was tenderness and weakness of 
the left knee, with crepitus and grinding.  There was no knee 
instability, or patellar or meniscus abnormality.  The 
examiner stated that left knee pain and weakness may 
interfere with the Veteran's job as it related to climbing 
and running as a fire fighter.  

Analysis

A.  Prior to November 20, 2006

Based on the evidence of record, the Board finds that a 
compensable rating prior to November 20, 2006 is not 
warranted for the Veteran's arthritis of the left lower 
extremity.  There is no evidence in the record, as typified 
by examination reports of record in April 2004 and July 2005, 
that the Veteran had objective painful motion prior to 
November 20, 2006.  The first evidence of an objective 
finding of painful motion is the November 20, 2006 VA 
treatment note.  

Under Diagnostic Codes 5260 and 5261, limitation of motion of 
45 degrees flexion or 10 degrees extension must be present to 
warrant a compensable evaluation.  In this case, both the 
April 2004 and the July 2005 VA examiners found flexion was 
to 140 degrees and extension was 0 degrees.  None of the 
other evidence of record shows the Veteran has limitation of 
motion of 45 degrees flexion or 10 degrees extension prior to 
November 20, 2006.  

For the purposes of Diagnostic Code 5257, the preponderance 
of the evidence is against an objective finding of laxity, 
instability or recurrent subluxation.  While the Veteran has 
given subjective reports of weakness and loss of strength, 
the objective evidence of record shows no instability, laxity 
or recurrent subluxation prior to November 20, 2006.  There 
is no evidence of ankylosis or semilunar cartilage issues, 
therefore Diagnostic Codes, 5256, 5258 and 5259 are not 
applicable.  In addition, there is no evidence that the 
Veteran suffers impairment of the tibia and fibula through 
nonunion or malunion and no evidence of genu recurvatum, so 
Diagnostic Codes 5262 and 5263 are not applicable in this 
case, either.  

B.  From November 20, 2006

Based on the foregoing, Board finds that an evaluation in 
excess of 10 percent from November 20, 2006 is not warranted 
for the Veteran's arthritis of the left lower extremity.  
There is evidence in the record, as typified by examination 
reports of record and the Veteran's contentions, that the 
Veteran had painful motion going back to November 20, 2006.  
However, a higher 20 percent rating is not warranted.  Under 
Diagnostic Codes 5260 and 5261, limitation of motion of 30 
degrees flexion or 15 degrees extension must be present to 
warrant a higher 20 percent evaluation.  In this case, the 
September 2008 VA examiner found flexion was to 110 degrees 
and extension was 0 degrees.  None of the other evidence of 
record since the date of service connection shows the Veteran 
has limitation of motion of 30 degrees flexion or 15 degrees 
extension.  For the purposes of Diagnostic Code 5257, the 
preponderance of the evidence is against an objective finding 
of laxity, instability or recurrent subluxation.  While the 
Veteran has given subjective reports of weakness and loss of 
strength, the objective evidence of record shows no 
instability, laxity or recurrent subluxation from November 
20, 2006.  There is no evidence of ankylosis or semilunar 
cartilage issues, therefore Diagnostic Codes, 5256, 5258 and 
5259 are not applicable.  In addition, there is no evidence 
that the Veteran has impairment of the tibia and fibula 
through nonunion or malunion and no evidence of genu 
recurvatum, so Diagnostic Codes 5262 and 5263 are also not 
applicable in this case.  

Moreover, there is no basis for separate evaluations for 
flexion and extension, as the Veteran does not have 
sufficient limitation of flexion (60 degrees) for a zero 
percent evaluation under Diagnostic Code 5260 or sufficient 
limitation of extension (5 degrees) for a zero percent 
evaluation under Diagnostic Code 5261.  See VAOPGCPREC 9-2004 
(Sept. 17, 2004).

Consequently, the Board finds that the disability picture for 
the Veteran's service-connected arthritis of the left lower 
extremity does not more nearly approximate the criteria for a 
20 percent evaluation than those for a 10 percent evaluation 
from November 20, 2006.  See Fenderson, supra.  In light of 
the above, a rating higher than 10 percent is not warranted.  
38 C.F.R. § 4.7.

C. DeLuca

An evaluation of a musculoskeletal disability must also 
include consideration of the Veteran's ability to engage in 
ordinary activities, including employment, and of impairment 
of function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran is 
competent to report pain and stiffness associated with his 
arthritis of the left lower extremity.  However, various 
examiners, including the April 2004, July 2005 and September 
2008 VA examiners, specifically noted that there was no 
increase in symptoms as a result of repetitive motion during 
the examination (DeLuca criteria).  

The Board acknowledges the Veteran's complaints of chronic 
pain and stiffness and that he should receive a higher 
disability rating.  However, the Veteran has not demonstrated 
that he has the medical expertise that would render competent 
his statements as to the relationship between his injury 
during active military service and the current severity of 
his arthritis of the left lower extremity.  His opinion alone 
cannot meet the burden imposed by 38 C.F.R. § 4.71 with 
respect to the current severity of his disability.  See Moray 
v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Veteran's 
reports of chronic pain, tenderness, and stiffness do not 
meet or more nearly approximate the criteria for an increased 
rating.  See 38 C.F.R. § 4.7 (2008).

D.  Extraschedular Rating

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2008).  Here, the rating criteria reasonably describe the 
Veteran's symptoms and provide for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
The Schedule does provide for higher ratings for the service-
connected arthritis of the left lower extremity.  Moreover, 
as discussed above, the schedular criteria for higher ratings 
have not been shown for the period under appeal.

The record does not reflect that the Veteran has required 
frequent hospitalizations for his arthritis of the left lower 
extremity during the period of time on appeal.  In addition, 
there is no indication in the record this arthritis of the 
left lower extremity disability alone markedly interferes 
with his employment.  Although the Board notes that sick 
reports show two instances that listed the reason he had to 
miss work was due to a combination of soreness in his left 
leg and right leg, this was not due to his left leg alone.  
In fact, the voluminous sick reports from 1999 to 2005 almost 
all pertain solely to his right leg.  In sum, there is no 
indication in the record that the average industrial 
impairment from his arthritis of the left lower extremity 
disability alone would be in excess of that contemplated by 
the assigned evaluation; it is not impractical to apply the 
regular schedular standards.  For these reasons, a referral 
for an extra-schedular rating is not warranted.

Duties to Notify and to Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Federal Register 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As for the duty to notify, in a February 2004 letter sent 
before the issuance of the rating decision granting service 
connection, the Veteran was advised of his and VA's 
respective claim development responsibilities and was asked 
to identify sources of evidence concerning the disability.  
The Board notes that VAOPGCPREC 8-2003 held that, if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  A September 2005 statement of the case 
(SOC) and March 2009 supplemental SOC explained what specific 
regulatory provisions govern his disability and why the 
initial rating claim remained denied.  The Board concludes 
that VA has met its duty to notify the Veteran concerning his 
claim.

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his service treatment records and VA 
medical records.  The record also contains private treatment 
records and fire department sick reports.  The Veteran was 
given VA examinations in connection with the claim.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  Neither the 
Veteran nor his representative has indicated that there are 
any available additional pertinent records to support the 
Veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claim were insignificant and non-
prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

An initial compensable rating for arthritis of the left lower 
extremity to November 20, 2006 is denied.

A rating in excess of 10 percent for arthritis of the left 
lower extremity from November 20, 2006 is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


